Appeal by relator-appellant from an order of the County Court of Clinton County, which dismissed a writ of habeas corpus. Appellant pleaded guilty on June 17, 1929, to the crime of burglary in the third degree. He had been indicted for three other crimes, among them the crime of carrying a pistol after having been convicted of a previous crime. His plea of guilty to burglary, third degree, was in conformity with an understanding between him, the court and the district attorney, that this plea was to cover the four indictments then pending against him. He was sentenced to a term of five to ten years for the burglary, and an additional term of five to ten years for having been armed with a pistol ia the commission of the crime. He was represented by counsel *1047at the time and no objection was taken. Now he complains that the sentence for being armed was improper. Five years after the sentence he moved the sentencing court for resentence and that motion was denied. No appeal was taken. The dismissal of the writ should be affirmed. Habeas corpus was not a proper method of review in any event under the circumstances. (People ex rél. MeCue v. Martin, 261 App. Div. 868; Matter of Morhous v. N. T. Supreme Court, 293 N. Y. 131.). Order affirmed. All concur.